                                             Case 5:20-cv-01389-NC Document 39 Filed 09/08/20 Page 1 of 10




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                               UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                            NARCISO PRIMERO GARCIA,                          Case No. 20-cv-01389-NC
                                  11
                                                        Petitioner,                          ORDER GRANTING
Northern District of California




                                  12                                                         PETITIONER’S MOTION FOR
 United States District Court




                                                  v.                                         ATTORNEYS’ FEES
                                  13
                                            WILLIAM P. BARR, et al.,                         Re: Dkt. No. 36
                                  14
                                                        Respondents.
                                  15
                                  16
                                  17            Petitioner Narciso Primero Garcia moves for attorneys’ fees under the Equal Access
                                  18   to Justice Act (“EAJA”), 28 U.S.C. § 2412. Respondents William P. Barr, Chad Wolf,
                                  19   Matthew Albence, and David W. Jennings contend that Primero Garcia is not entitled to
                                  20   attorneys’ fees under the EAJA because he is not a prevailing party, its position in the
                                  21   underlying litigation was substantially justified, and the requested fees are unreasonable.
                                  22   The Court disagrees with Respondents and GRANTS Primero Garcia’s motion for
                                  23   attorneys’ fees. The Court, however, reduces the fees award because counsels’ billing
                                  24   records reveals confusingly vague time entries and time not compensable at an enhanced
                                  25   billing rate.
                                  26   I.     Background
                                  27            Primero Garcia is a Guatemalan citizen who came to the United States as an
                                  28   unaccompanied minor when he was 13 years old. See Dkt. No. 1 ¶¶ 20, 22. In 2018,
                                          Case 5:20-cv-01389-NC Document 39 Filed 09/08/20 Page 2 of 10




                                  1    Primero Garcia applied for Special Immigrant Juvenile (“SIJ”) status to obtain
                                  2    immigration relief. Id. ¶ 27.
                                  3           Before Primero Garcia submitted his petition, however, the Court preliminarily
                                  4    enjoined the United States Citizenship and Immigration Services (“USCIS”), the
                                  5    Department of Homeland Security (“DHS”), and officials in charge of those departments
                                  6    from removing individuals with a pending SIJ petition in a related lawsuit, J.L. v. Cissna,
                                  7    Case No. 5:18-cv-04914-NC, (N.D. Cal.). See J.L. v. Cissna, 341 F. Supp. 3d 1048 (N.D.
                                  8    Cal. 2018). Respondents, however, removed Primero Garica to Guatemala on June 13,
                                  9    2019, where he was attacked twice over the next six months by gang members. See Dkt.
                                  10   No. 1 ¶¶ 34–35.
                                  11          After J.L. settled, the parties discovered that Primero Garcia had been removed in
                                       violation of the preliminary injunction. See J.L., No. 5:18-cv-04914-NC, Dkt. Nos. 228,
Northern District of California




                                  12
 United States District Court




                                  13   223. The Court held the J.L. defendants, including the Respondents in this case, in civil
                                  14   contempt and ordered Primero Garcia’s return to the United States. Id., Dkt. Nos. 249,
                                  15   252.
                                  16          Upon his return, USCIS granted Primero Garcia SIJ status and he sought to reopen
                                  17   his immigration proceedings accordingly. See Dkt. No. 1 ¶¶ 37–38. Because ICE
                                  18   indicated that it nevertheless still intended to remove him from the United States, Primero
                                  19   Garcia sought a temporary restraining order from this Court enjoining his removal,
                                  20   ordering his release from ICE custody, or, in the alternative, granting him a bond hearing.
                                  21   See Dkt. No. 8.
                                  22          The Court granted in part and denied in part Primero Garcia’s motion. See Dkt. No.
                                  23   31. The Court denied Primero Garcia’s request for immediate release, but temporarily
                                  24   enjoined Respondents from removing Primero Garcia and ordered Respondents to provide
                                  25   him with a bond hearing within 60 days of the order. See id.
                                  26          Primero Garcia now seeks attorneys’ fees under the EAJA in the amount of
                                  27   $76,524.89. See Dkt. No. 36.
                                  28
                                                                                    2
                                             Case 5:20-cv-01389-NC Document 39 Filed 09/08/20 Page 3 of 10




                                  1    II.    Legal Standard
                                  2            The EAJA requires a court to “award to a prevailing party other than the United
                                  3    States fees and other expenses . . . incurred by that party in any civil action . . . unless the
                                  4    court finds that the position of the United States was substantially justified or that special
                                  5    circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A); see also Ibrahim v.
                                  6    U.S. Dep’t of Homeland Sec., 835 F.3d 1048, 1054 (9th Cir. 2016). The EAJA sets a net
                                  7    worth limit of $2,000,000 on prevailing parties who seek fees under the EAJA. 28 U.S.C.
                                  8    § 2412(d)(2)(B)(i). And, subject to various exceptions, awards under the EAJA may not
                                  9    exceed rates of $125 per hour. 28 U.S.C. § 2412(d)(2)(A). Finally, even when a party is
                                  10   entitled to fees under the EAJA, the court must still determine the reasonableness of the
                                  11   requested fee. See Ibrahim, 835 F.3d at 1060.
Northern District of California




                                  12   III. Discussion
 United States District Court




                                  13           Respondents argue that Primero Garcia’s requested fees should be denied on four
                                  14   grounds: (1) Primero Garcia is not a prevailing party; (2) its position was substantially
                                  15   justified; (3) Primero Garcia is not warranted to enhanced rates; and (4) the requested fees
                                  16   are unreasonable. The Court discusses each argument in turn.
                                  17         A.   Prevailing Party
                                  18           A plaintiff must meet two criteria to qualify as a prevailing party. “First, he must
                                  19   achieve a ‘material alteration of the legal relationship of the parties.’” Carbonell v. I.N.S.,
                                  20   429 F.3d 894, 898 (9th Cir. 2005) (quoting Buckhannon Bd. & Care Home, Inc. v. West
                                  21   Virginia Dep’t of Health & Human Res., 532 U.S. 598, 604–05 (2001)). “Second, that
                                  22   alteration must be ‘judicially sanctioned.’” Id.
                                  23           Respondents argue that Primero Garcia does not qualify as a prevailing party
                                  24   because the Court’s temporary restraining order did not materially alter the legal
                                  25   relationship between the parties. Respondents point out that, before the Court entered its
                                  26   restraining order, the immigration judge overseeing Primero Garcia’s case stayed his
                                  27   removal pending consideration of his motion to reopen. Thus, according to Respondents,
                                  28   the Court’s restraining order merely maintained the status quo between the parties. See
                                                                                    3
                                          Case 5:20-cv-01389-NC Document 39 Filed 09/08/20 Page 4 of 10




                                  1    Dkt. No. 37.
                                  2             The Court, however, previously rejected a similar argument when it adjudicated
                                  3    Primero Garcia’s motion for a temporary restraining order. See Dkt. No. 31 at 3–4. As the
                                  4    Court previously noted, “there are limited procedural protections available to Primero
                                  5    Garcia during the administrative process pending his motion to reopen.” Id. (citing Sied v.
                                  6    Nielsen, No. 17-cv-06785-LB, 2018 WL 1142202, at *7–9 (N.D. Cal. 2018)). And, most
                                  7    crucially, the immigration judge’s grant of a stay would terminate after he adjudicated the
                                  8    motion to reopen. Given that ICE had indicated an eagerness to re-remove Primero Garcia
                                  9    after violating previous Court orders, the Court found it necessary to enjoin Respondents
                                  10   from removing Primero Garcia until he had exhausted his avenues for relief. See id. at 8.
                                  11   Put differently, the Court expanded the length of the stay imposed by the immigration
                                       judge.
Northern District of California




                                  12
 United States District Court




                                  13            Likewise, although the Court denied Primero Garcia’s request for immediate
                                  14   release, Primero Garcia obtained a partial victory in the form of a court-ordered bond
                                  15   hearing within 60 days of the order. The fact that the Ninth Circuit later imposed a 180-
                                  16   day trigger for bond hearings in Aleman Gonzalez v. Barr, 955 F.3d 762 (9th Cir. 2020)
                                  17   does not alter Primero Garcia’s prevailing party status. At the time the Court issued its
                                  18   order—March 9, 2020—the Ninth Circuit had yet to decide Aleman Gonzalez. A plaintiff
                                  19   is a prevailing party eligible for a fee award even when “[he] wins a preliminary injunction
                                  20   and the case is rendered moot before final judgment, either by the passage of time or other
                                  21   circumstances beyond the parties’ control.” Higher Taste v. City of Tacoma, 717 F.3d 712,
                                  22   717 (9th Cir. 2013).
                                  23            Accordingly, the Court finds that Primero Garcia is a prevailing party for purposes
                                  24   of the EAJA.
                                  25       B.      Substantially Justified or Special Circumstances
                                  26            “The government’s ‘position’ when considered within the EAJA context includes
                                  27   both the government’s litigation position as well as the ‘action or failure to act by the
                                  28   agency upon which the civil action is based.’” Ibrahim, 835 F.3d at 1054 (quoting 28
                                                                                      4
                                          Case 5:20-cv-01389-NC Document 39 Filed 09/08/20 Page 5 of 10




                                  1    U.S.C. § 2412(d)(1)(B)). Thus, the “substantial justification” test has “two lines of
                                  2    inquiry: one directed towards the government’s original action, and the other towards the
                                  3    government’s litigation position defending that action.” Id. Those two lines, considered as
                                  4    a whole, must have “a reasonable basis in fact and law.” Id. (quoting Gutierrez v.
                                  5    Barnhart, 274 F.3d 1255, 1261 (9th Cir. 2001)).
                                  6           Respondents persuasively note that Primero Garcia’s petition raised novel and close
                                  7    questions of jurisdiction. But, as the Court explained above, the “substantial justification”
                                  8    inquiry is not limited to Respondents’ litigation position and instead also considers the
                                  9    reasonableness of their original action. See Ibrahim, 835 F.3d at 1054. And Respondents’
                                  10   original action—removing Primero Garcia from the United States in violation of the
                                  11   Court’s preliminary injunction in J.L.—was assuredly not justified. Respondents’ lengthy
                                       discussion in their brief regarding Primero Garcia’s detention by ICE upon his Court-
Northern District of California




                                  12
 United States District Court




                                  13   ordered return and ICE authority to remove him pending the adjudication of his motion to
                                  14   reopen misses the point. The “original action” giving birth to this case is not Primero
                                  15   Garcia’s detention in February 2020, but his removal in 2018. Respondents’ contemptuous
                                  16   conduct in violating this Court’s order undermines whatever justification it may otherwise
                                  17   have had.
                                  18          Respondents’ contention that the parties’ settlement in J.L. precludes EAJA fees
                                  19   here is also not well taken. The parties’ settlement in J.L. resolved fees relating to work
                                  20   the parties “expended or will expend relating to the Joint Notice of Removals (ECF No.
                                  21   223) and the Court’s Order to Show Cause (ECF No. 224) regarding individuals N.P.G.,
                                  22   E.A., and R.M.N. (see ECF No. 227), in connection with the October 24, 2018 Preliminary
                                  23   Injunction (ECF No. 49) . . . .” Case No. 5:18-cv-04914-NC, Dkt. No 237-1, Ex. A ¶ 7.
                                  24   The settlement clarifies that it only covers fees expended for work done in J.L. See id.
                                  25   ¶¶ 8, 9. Primero Garcia seeks fees for work conducted in this case, which do not address
                                  26   the Joint Notice of Removals (J.L., Dkt. No. 223) or the Order to Show Cause (J.L., Dkt.
                                  27   No. 224).
                                  28          Accordingly, the Court finds that Respondents’ position was not substantially
                                                                                     5
                                          Case 5:20-cv-01389-NC Document 39 Filed 09/08/20 Page 6 of 10




                                  1    justified and an award of fees would not be unjust.
                                  2        C.       Enhanced Rates
                                  3           The EAJA permits fee awards “based upon the prevailing market rates for the kind
                                  4    and quality of the services furnished.” 28 U.S.C. § 2412(d)(1)(D)(2)(A). Rates, however,
                                  5    are usually capped at $125 per hour, “unless the court determines that an increase in the
                                  6    cost of living or a special factor, such as the limited availability of qualified attorneys for
                                  7    the proceedings involved, justifies a higher fee.” 28 U.S.C. § 2412(d)(1)(D)(2)(A). In the
                                  8    Ninth Circuit, courts may authorize enhanced EAJA rates (i.e., above inflation-adjusted
                                  9    rates) where there was a “limited availability of qualified attorneys for the proceedings
                                  10   involved” and the attorneys had “distinctive knowledge” and “specialized skill” that was
                                  11   “needful to the litigation in question” and “not available elsewhere at the statutory rate.”
                                       Nadarajah v. Holder, 569 F.3d 906, 912 (9th Cir. 2009) (citations omitted).
Northern District of California




                                  12
 United States District Court




                                  13          Here, Primero Garcia requests enhanced rates for three of attorneys. He seeks $600
                                  14   per hour for attorney Bree Bernwanger, $590 per hour for attorney Mary Tanagho Ross,
                                  15   and $625 per hour for attorney Sara Van Hofwegen. Respondents do not oppose the
                                  16   inflation- and cost-of-living-adjusted rates of $206.77 for Primero Garcia’s remaining
                                  17   attorneys.
                                  18          Respondents argue that enhanced rates are not warranted because Primero Garcia
                                  19   failed to establish that his attorneys had knowledge and skills needful to the litigation and
                                  20   that his counsel’s expertise was unavailable at the statutory rate. The Court disagrees.
                                  21          Although the J.L. lawsuit primarily concerned different subject areas, this case was
                                  22   factually intertwined with J.L. Bernwanger, Tanagho Ross, and Van Hofwegen’s
                                  23   participation in J.L. provided them with knowledge of the background and context leading
                                  24   to Primero Garcia’s initial removal that was critical in this case. Moreover, Primero
                                  25   Garcia does not only rely on his attorneys’ participation in J.L. to justify enhanced rates;
                                  26   he points to their extensive experience litigating immigration cases, as well. Bernwanger,
                                  27   for example, has experience representing detained asylum seekers in expedited removal
                                  28   proceedings and litigating cases involving the jurisdiction-stripping statutes at issue in this
                                                                                       6
                                          Case 5:20-cv-01389-NC Document 39 Filed 09/08/20 Page 7 of 10




                                  1    case. See Dkt. No. 36-2 (“Bernwanger Decl.”) ¶¶ 9, 14. Primero Garcia’s attorneys’ prior
                                  2    experiences in similar litigation also justify enhanced rates. See Nat’l Res. Def. Council v.
                                  3    Winter, 543 F.3d 1152, 1160–61 (9th Cir. 2008).
                                  4           Likewise, the Court is not convinced that Primero Garcia’s attorneys’ expertise was
                                  5    available elsewhere at the statutory rate. Primero Garcia submitted multiple declarations
                                  6    from other attorneys attesting to Bernwanger, Tanagho Ross, and Van Hofwegen’s
                                  7    invaluable assistance in their respective cases. See Dkt. Nos. 36-7, 35-8. Respondents
                                  8    disagree with the statements in those declarations, but offer no evidence rebutting those
                                  9    assertions. Moreover, Primero Garcia’s petition was especially time sensitive; he had as
                                  10   little as eight days between his return to the United States and his re-removal. Finding
                                  11   other counsel with the requisite expertise and understanding of his procedural history in so
                                       short a time is impractical.
Northern District of California




                                  12
 United States District Court




                                  13          Finally, Respondents contend that Primero Garcia fails to adequately support the
                                  14   specific rates for Bernwanger, Tanagho Ross, and Van Hofwegen. Primero Garcia,
                                  15   however, provided an ample overview of market rates for attorneys of similar experience.
                                  16   See Dkt. No. 36-3 (“Tanagho Ross Decl.”) ¶ 12.
                                  17          Accordingly, the Court finds that enhanced rates of $600, $590, and $625 are
                                  18   justified for attorneys Bernwanger, Tanagho Ross, and Van Hofwegen, respectively.
                                  19       D.    Reasonableness of Fees
                                  20          Respondents first argue that Primero Garcia’s counsel overstaffed this case. They
                                  21   contend that that this case was nothing more than a routine habeas petition on a short
                                  22   timeline. The Court is not persuaded. As Respondents acknowledge, the jurisdictional
                                  23   issues in this case presented close questions.
                                  24          Likewise, the Court disagrees that Primero Garcia’s counsel conducted duplicative
                                  25   or excessive work. Although counsel spent a significant number of hours drafting several
                                  26   filings in this case, those filings were complex and necessarily lengthy. Similarly, the
                                  27   Court is not convinced that time spent by counsel addressing Judge Chhabria’s order to
                                  28   show cause why this case should not be related to J.L. constitutes an unsuccessful task,
                                                                                        7
                                          Case 5:20-cv-01389-NC Document 39 Filed 09/08/20 Page 8 of 10




                                  1    given that the briefing was ordered by the Court.
                                  2             Next, Respondents contend that Primero Garcia’s counsel’s billing records reflect
                                  3    vague entries and clerical tasks. Respondents also argue that time spent preparing this fees
                                  4    motion do not warrant enhanced rates. The Court agrees that some entries are too vague
                                  5    for the Court to assess its reasonableness. In particular, counsel billed time for emailing or
                                  6    calling co-counsel. Some of those entries noted that the email or call was related to this
                                  7    case; other entries fail to do so. This discrepancy is confusing and leaves the Court
                                  8    wondering whether the latter entries reflect time spent wholly on this case. Likewise, the
                                  9    Court also agrees that time spent preparing the fees motion and conducting clerical tasks
                                  10   do not warrant enhanced rates. See Lucas v. White, 63 F. Supp. 2d 1046, 1063 (N.D. Cal.
                                  11   1999).
                                                The Court also agrees that time spent by counsel preparing their second, unfiled
Northern District of California




                                  12
 United States District Court




                                  13   motion for a temporary restraining order for release from detention in late March is not
                                  14   compensable given that the Court had already denied such relief over two weeks prior.
                                  15            Accordingly, reviewing counsel’s records, the Court reduces fees for the following
                                  16   entries:
                                                                                Hours       Amount
                                  17        Date            Timekeeper                                     Reason for Reduction
                                                                               Reduced      Reduced
                                  18
                                         2/10/2020      Beier, Genna           0.5         102.63       Unreasonably vague entry
                                  19
                                         2/18/2020      Beier, Genna           0.7         143.68       Unreasonably vague entry
                                  20
                                         2/16/2020      Beier, Genna           0.5         102.63       Unreasonably vague entry
                                  21
                                         3/27/2020      Beier, Genna           0.6         123.15       Unfiled motion
                                  22
                                         3/27/2020      Bernwanger, Bree       0.5         300.00       Unfiled motion
                                  23
                                         7/28/2020      Bernwanger, Bree       1.0         394.75       Not entitled to enhanced rate
                                  24
                                         7/29/2020      Bernwanger, Bree       2.5         986.87       Not entitled to enhanced rate
                                  25
                                         7/29/2020      Bernwanger, Bree       1.5         592.12       Not entitled to enhanced rate
                                  26
                                         7/29/2020      Bernwanger, Bree       1.7         671.07       Not entitled to enhanced rate
                                  27
                                         7/30/2020      Bernwanger, Bree       1.4         552.65       Not entitled to enhanced rate
                                  28
                                                                                      8
                                            Case 5:20-cv-01389-NC Document 39 Filed 09/08/20 Page 9 of 10




                                  1        7/30/2020    Bernwanger, Bree     5.1         2,013.22     Not entitled to enhanced rate
                                  2        2/10/2020    Ross, Mary Tanagho 0.5           295.00       Unreasonably vague entry
                                  3        2/18/2020    Ross, Mary Tanagho 0.7           413.00       Unreasonably vague entry
                                  4        2/19/2020    Ross, Mary Tanagho 0.5           295.00       Unreasonably vague entry
                                  5        2/25/2020    Ross, Mary Tanagho 0.6           230.85       Not entitled to enhanced rate
                                  6        3/27/2020    Ross, Mary Tanagho 0.6           354.00       Unfiled motion
                                  7        4/21/2020    Ross, Mary Tanagho 0.2           118.00       Unreasonably vague entry
                                  8        4/29/2020    Ross, Mary Tanagho 0.2           118.00       Unreasonably vague entry
                                  9         5/1/2020    Ross, Mary Tanagho 1.5           577.12       Not entitled to enhanced rate
                                  10       7/29/2020    Ross, Mary Tanagho 2.0           769.50       Not entitled to enhanced rate
                                  11       2/11–2/181   Vega, Hector         1.0         205.30       Unreasonably vague entry
Northern District of California




                                  12       2/21/2020    Vega, Hector         0.6         123.18       Unreasonably vague entry
 United States District Court




                                  13       2/24/2020    Vega, Hector         0.2         41.06        Unreasonably vague entry
                                  14
                                            2/25–3/4    Vega, Hector         1.6         328.48       Unreasonably vague entry
                                  15
                                            3/5/2020    Vega, Hector         0.5         102.65       Unreasonably vague entry
                                  16
                                            3/9/2020    Vega, Hector         0.1         20.53        Unreasonably vague entry
                                  17
                                            3/26–4/1    Vega, Hector         0.5         102.65       Unreasonably vague entry
                                  18
                                            4/10–5/3    Vega, Hector         1.2         246.36       Unreasonably vague entry
                                  19
                                           Total Amount Reduced                          $10,323.45
                                  20
                                       IV. Conclusion
                                  21
                                               The Court GRANTS Primero Garcia’s motion for attorneys’ fees and awards EAJA
                                  22
                                       fees in the amount of $66,201.44.
                                  23
                                  24
                                  25
                                  26
                                  27   1
                                        The vast majority of time entries for Hector Vega are confusingly vague and the Court
                                  28   will not award fees for those entries. See, e.g., Dkt. No. 36-1 at 6 (numerous entries for
                                       “Email to Mary/Bree”). For the sake of simplicity, the Court groups those entries together.
                                                                                      9
                                         Case 5:20-cv-01389-NC Document 39 Filed 09/08/20 Page 10 of 10




                                  1          IT IS SO ORDERED.
                                  2
                                  3    Dated: September 8, 2020          _____________________________________
                                                                               NATHANAEL M. COUSINS
                                  4                                            United States Magistrate Judge
                                  5
                                  6
                                  7
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                            10
